*789Orders, Supreme Court, New York County, entered on February 18, 1975, in this divorce action (1) granting plaintiff an examination before trial as to the defendant husband’s finances and granting her limited discovery and inspection of certain books and records of defendant’s corporate employer and (2) denying the husband’s cross motion for a protective order vacating and setting aside plaintiff’s notice to examine defendant before trial and denying his application to vacate plaintiff’s motion for discovery and inspection of the corporation’s books and records, unanimously reversed, on the law and on the facts and in the exercise of discretion, without costs and without disbursements. The protective orders sought by defendant are granted in their entirety. One of the criteria which must be met before discovery of a husband’s finances will be permitted is a showing that the wife’s right to a decree is not seriously contested (Meyerhoff v Meyerhoff, 41 AD2d 726; Plancher v Plancher, 35 AD2d 417, affd 29 NY2d 880). Here, plaintiff’s right to a decree, which is predicated on abandonment, is seriously disputed. The husband, by way of a counterclaim, asserts his entitlement to a decree based on his wife’s prior abandonment. And the circumstance that plaintiff has uncontested custody of the parties’ child is insufficient to satisfy this criterion. Disclosure by the defendant being unwarranted, there is no basis for directing disclosure by the corporation. Concur—Stevens, P. J., Markewich, Tilzer, Lane and Yesawich, JJ.